Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1-12 are currently pending in this application.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI (2015/0152941) in view of KNOX (2007/0232429) and further in view of SANCHEZ (2013/0056305).

Regarding Claim 1, SEKIGUCHI teaches A helical toothed belt power-transmission device comprising: a helical toothed belt (10) comprising: a back portion (24) in which a tension member (22) is embedded, and a plurality of tooth portions (20) which are provided on one surface of the back portion (24) at prescribed intervals along a belt longitudinal direction and each of which is inclined with respect to a belt width direction (Fig. 3), surfaces of the tooth portions (20) being formed of a tooth fabric (26); a drive pulley (12) comprising drive pulley grooves meshing with the tooth portions and being configured to be rotatably driven by a drive source; and a driven pulley (14) comprising driven pulley grooves meshing with the tooth portions (20), wherein the helical toothed belt (10) has a belt width of 1 mm or more and 20 mm or less [0058], wherein the tension member is a twisted cord comprising a high-strength glass fiber [0038], , and wherein a compression ratio of the tooth portions due to the drive pulley grooves and the driven pulley grooves, defined by the following formula, is 0% or more and 5% or less: Compression ratio = (tooth height — pulley groove depth) / tooth height x 100 [0041].
SEKIGUCHI does not teach a carbon fiber and having a diameter of 0.2 mm or more and 0.9 mm or less.
KNOX teaches a carbon fiber and having a diameter of 0.2 mm or more and 0.9 mm or less [0027].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in SEKIGUCHI to have the cord diameter and 
SEKIGUCHI does not teach a belt of 1 mm or more and 18 mm or less.
SANCHEZ teaches a belt of 1 mm or more and 18 mm or less [0077] (claim 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in SEKIGUCHI to have the width in SANCHEZ so the belt is able to transmit a specified load and power for a given application.


Regarding Claim 2, SEKIGUCHI as modified teaches satisfying: 1-W·tanθ/Pt > 0 when a tooth pitch of the helical toothed belt is Pt, a belt width is W, and a tooth trace angle with respect to the belt width direction is θ (Fig. 3)[0034] (SANCHEZ [0077] (claim 4).


Regarding Claim 4, SEKIGUCHI as modified teaches wherein the plurality of tooth portions have a tooth pitch of 2 mm or more and 5 mm or less [0032], and wherein in a case where the tooth pitch is 2 mm or more and less than 3 mm, the tooth portions have a tooth height of 0.7 mm or more and 2.0 mm or less [0069], in a case where the tooth pitch is 3 mm or more and less than 4 mm [0056][0082], the tooth portions have a tooth height of 1.0 mm or more and 2.3 mm or less [0041], 

SEKIGUCHI teaches the result effective variable of a tooth pitch in relation to tooth height in tables 1 and 2 and the belts tested.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameters as result effective variables and optimize them to reduce belt noise and improve belt durability for a specified torque transmission requirement.  Tooth height and belt pitch would be considered together so sufficient tooth area on the driving surfaces of the sprocket is present to reduce pressure on the belt drive faces for a given torque load while reducing belt and sprocket contact friction for reduced noise, driveline energy loss, and friction wear.

Regarding Claim 5, SEKIGUCHI as modified teaches wherein the plurality of tooth portions have a tooth pitch of 2 mm or more and 5 mm or less [0032], and wherein in a case where the tooth pitch is 2 mm or more and less than 3 mm, the back portion has a thickness of 0.4 mm or more and 1.2 mm or less [0069], in a case where the tooth pitch is 3 mm or more and less than 4 mm, the back portion has a thickness of 0.6 mm or more and 1.8 mm or less [0082], 
SEKIGUCHI does not teach and in a case where the tooth pitch is 4 mm or more and 5 mm or less, the back portion has a thickness of 1.2 mm or more and 2.3 mm or less.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameters as result effective variables and optimize them to reduce belt noise and improve belt durability for a specified torque transmission requirement.  Back portion thickness and belt pitch would be considered together to optimize belt durability and reduce belt noise. Belt thickness and tooth pitch are optimized together so the belt has enough stiffness where the tooth engages the sprocket so the cords are given enough structural support while providing enough flexibility so less belt heat is generated.  Increased stiffness would reduce belt vibration and movement which would reduce noise.  

Regarding Claim 6, SEKIGUCHI as modified teaches wherein the back portion comprises a rubber component, and the rubber component comprises at least an ethylene-propylene-diene terpolymer (EPDM)[0037]. 

Regarding Claim 9, SEKIGUCHI as modified teaches wherein a rotational speed of the drive pulley is 1,000 rpm or more and 10,000 rpm or less [0026].

Regarding Claim 12, SEKIGUCHI as modified wherein the belt width of the helical toothed belt is 1 mm or more and 10 mm or less (SANCHEZ [0077], claim 4).



Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI (2015/0152941) in view of KNOX (2007/0232429) and SANCHEZ (2013/0056305) and further in view of OBORA (2009/0197726).

Regarding Claim 7, SEKIGUCHI as modified does not teach wherein the tooth fabric is formed of a woven fabric including warp yarns and weft yarns, the warp yarns or the weft yarns are disposed so as to extend in the belt longitudinal direction, and the warp yarns or weft yarns disposed so as to extend in the belt longitudinal direction comprise an elastic yarn having stretchability.
OBORA teaches wherein the tooth fabric (3) is formed of a woven fabric including warp yarns and weft yarns, the warp yarns or the weft yarns are disposed so as to extend in the belt longitudinal direction, and the warp yarns or weft yarns disposed so as to extend in the belt longitudinal direction comprise an elastic yarn having stretchability [0030][0040][0041].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the fabric in SEKIGUCHI as modified with the fabric jacket in OBORA as a matter of design choice so the belt has a high abrasion resistance and high mechanical strength.

Regarding Claim 8, SEKIGUCHI as modified does not teach wherein fibers constituting the tooth fabric comprise at least one type of fibers selected from the group consisting of nylon, aramid, polyester, polybenzoxazole, and cotton.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the fabric in SEKIGUCHI as modified with the fabric jacket in OBORA as a matter of design choice so the belt has a high abrasion resistance and high mechanical strength.



Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI (2015/0152941) in view of KNOX (2007/0232429) and SANCHEZ (2013/0056305) and further in view of TOMOBUCHI (2014/0206487).

Regarding Claim 10, SEKIGUCHI as modified does not teach wherein a load of the driven pulley is 1 Nm or more and 6 Nm or less.
TOMOBUCHI teaches wherein a load of the driven pulley is 1 Nm or more and 6 Nm or less [0194](table 9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the load torque in SEKIGUCHI as modified with the load torque in TOMOBUCHI as a matter of design choice so the belt drive is operating in a system which accomplishes a useful task.

s 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI (2015/0152941) in view of KNOX (2007/0232429) and SANCHEZ (2013/0056305) and further in view of PETER (2003/0089576).

Regarding Claim 11, SEKIGUCHI as modified does not teach which is applied to an electric parking brake system for automobile.
PETER teaches which is applied to an electric parking brake system for automobile [0010].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt use in SEKIGUCHI as modified with the belt use in PETER as a matter of design choice so the belt drive is used to quietly and reliably operate an electric parking brake.


The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654